DETAILED ACTION
The instant application having Application No. 17/562476 filed on 12/27/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matters
Claims 1-17 would be allowed. The following is an examiner’s statement of reasons for allowance.

Claims 1, 9 and 17 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “receiving a second configuration message informing monitoring occasions for detecting third DCI including a wake up indication; performing fourth PDCCH monitoring for detecting a fourth DCI in a next second DRX-on duration without performing third PDCCH monitoring for detecting the third DCI based on no monitoring occasion among the monitoring occasions informed by the second configuration message being located within a certain amount of time from a start time of the next second DRX- on duration” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior art, He et al. (US 2019/0254110 A1) discloses “FIG. 11 shows an exemplary WUS operation for the NR idle and inactive modes. Before WUS detection, a UE wakes up to perform re-synchronization. If the UE is to be paged in the next paging DRX cycle, a correct WUS detection may be positive. A positive WUS detection indicates to the UE to monitor PDCCH for a DCI format scheduling a PDSCH with a paging message in the next paging DRX cycle as shown in the first paging DRX cycle. Otherwise, if the UE is to not be paged in the next paging cycle, the correct WUS detection may be negative and the UE can go back to a sleep mode as shown in the second paging DRX cycle. In the first paging DRX cycle, the UE needs to perform WUS detection in addition to PDCCH monitoring for detecting a DCI format scheduling a PDSCH with a paging message. In the second DRX cycle, the UE can avoid monitoring PDCCH. If the paging rate is low and WUS detection requires much less UE power consumption than monitoring PDCCH, the overall effect would be lower UE power consumption compared to the case without a WUS”.

However, He fails to disclose at least the claim limitations “receiving a second configuration message informing monitoring occasions for detecting third DCI including a wake up indication; performing fourth PDCCH monitoring for detecting a fourth DCI in a next second DRX-on duration without performing third PDCCH monitoring for detecting the third DCI based on no monitoring occasion among the monitoring occasions informed by the second configuration message being located within a certain amount of time from a start time of the next second DRX- on duration”. Thus, He does not disclose or render obvious the above underlined limitations as claimed. Claims 2-8, 10-16 are also allowed since they depend on claims 1 and 9 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Islam et al. (US Patent Publication # 2020/0037396 A1).
NPLs
MediaTek Inc, “On the short-DRX cycle Operation”, R2-1907115, 13th May -17th May 2019. (From Applicant’s IDS)
Nokia, “PDCCH based Power Saving Signal/Channel”, R1-1907375, 13th May -17th May 2019. (From Applicant’s IDS)
Sony, “Issues related to PDCCH-based power saving channel”, R1-1906856, 13th May -17th May 2019. (From Applicant’s IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463